UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6179



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EDWARD JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Charles H. Haden II,
District Judge, sitting by designation. (CR-96-123, CA-02-302)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward Jones, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Jones seeks to appeal the district court’s

orders dismissing his motion to correct, construed as having been

filed   under   28   U.S.C.   §   2255   (2000),    and   the   motion   for

reconsideration.     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order,          Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order denying the § 2255 motion was

entered on the docket on July 24, 2002.       The court’s order denying

the motion for reconsideration was entered October 9, 2002.              The

notice of appeal was filed on December 18, 2002.            Because Jones

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately




                                     2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3